July 5, 2011 Securities and Exchange Commission Via EDGAR Re: Principal Funds, Inc. File Nos. 033-59474, 811-07572 Interactive data files for previous 497 filing Principal Funds, Inc. (the Registrant) is incorporating by reference the supplement filed on June 16, 2011 (SEC Accession No. 0000898745-11-000386). Pursuant to Rule 497 under the Securities Act of 1933, as amended, the Registrant is filing interactive data files that relate to Form N-1A Items 2-4 in the supplement that the Registrant is incorporating by reference.
